Citation Nr: 1143016	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-38 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1967.  He died in December 2006.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2011, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The death certificate reflects that the Veteran died in December 2006, with the primary cause of death listed as metastatic renal cell carcinoma.  Other significant conditions contributing to death but not resulting in the underlying cause were listed as heart failure, chronic obstructive heart disease, and posttraumatic stress disorder (PTSD).  At the time of the Veteran's death, he was service-connected for PTSD, rated as 70 percent disabling.

The appellant contends, in essence, that the Veteran's service-connected PTSD contributed to the Veteran's overall decline in health, and in particular his heart problems.  She pointed out that PTSD was listed as a contributing cause on the death certificate.  She also indicated that the Veteran was on many medications prior to his death-including Prozac and heart medications-that complicated his overall disability picture and treatment for cancer.  In addition, she reported that the Veteran's physicians indicated that, prior to his death, the Veteran could not be placed under anesthesia for operation on his cancer, and that there was nothing more they could do for him given his physical health. 

The record reflects that there are outstanding VA medical records which may be pertinent to the claim.  The Board notes that the last medical records of record are dated in March 2000; however, the appellant has indicated that the Veteran received care at various VA medical facilities prior to his death.  She noted that a doctor who at the VA Medical Center (VAMC) in Fresno, California, listed PTSD as a contributing cause of death on the death certificate.  During her August 2011 Board hearing, the appellant also reported that the Veteran was treated at VA facilities in Tulare, California, and Portland, Oregon, prior to his death.  No treatment records have been obtained from these facilities.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Fresno, Tulare, and Portland VAMCs any outstanding records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.
 
The Board also notes that, in May 2007, a VA physician conducted a review of the Veteran's claims file and provided an opinion with respect to whether the Veteran's service-connected PTSD caused or contributed to his death.  However, as noted above, there are no treatment records from the years leading up to the Veteran's death in 2006.  The examination report reflects that the examiner even commented to the effect that there were no medical records after 2000 available for review.  In addition, the examiner did not provide any rationale for his conclusions that he did not believe that the Veteran's service-connected PTSD contributed in any way to the Veteran's death.

Thus, this opinion is insufficient to resolve the claim.  Under these circumstances, the Board finds that a VA medical opinion-based on full consideration of the Veteran's documented medical history -- and supported by a clearly- stated rationale-would be helpful in resolving the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the RO should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

The Board further notes that The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence VA will seek to provide, and the information and evidence the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims (Court) has held that, in the context of a claim for service connection for the cause of death, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the Board finds that the appellant has not been provided notice in compliance with Hupp. While a notice letter was sent to the appellant in December 2007, it did not contain a statement of the Veteran's service-connected disabilities at the time of his death, or an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition or a condition not yet service-connected.  Thus, action by the RO is required to satisfy the provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Hence, prior to completing the necessary action relating to reconsidering the claim for service connection for the cause of death, to ensure that all due process requirements are met, the RO should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of her claim for service connection for the cause of the Veteran's death that is not currently associated with the claims file.  The RO's notice letter should explain what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, consistent with Hupp (as discussed above), as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and treatment of the Veteran from the Fresno, California, Tulare, California, and Portland, Oregon, VA medical facilities dated prior to the Veteran's death in December 2006.

2. The RO should, through a VCAA-compliant letter give the appellant and her representative another opportunity to provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for the cause of the Veteran's death that is not already of record.

The RO should explain the type of evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.

The RO's letter should also explain how to establish entitlement to service connection for the cause of the Veteran's death, ensuring that its letter meets the notice requirements of Hupp (cited to above).

The RO should further explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.   If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between service or service-connected disability and the Veteran's death.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to  whether it is at least as likely as not (i.e., there is a 50 percent or greater probability)  that a disability of service origin (in particular, PTSD) caused, or contributed substantially or materially to cause, the Veteran's death.

In rendering the requested opinion, the physician should specifically address the likelihood and extent that the Veteran's PTSD led to the development of heart problems and cancer, as alleged, or is otherwise related to the Veteran's death.  The physician must also consider and discuss address the service treatment records, the Veteran's certificate of death, and all pertinent medical treatment record of record.

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


